Citation Nr: 0601902	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  96-00 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a herniated nucleus 
pulposus of the lumbar spine.

2.  Entitlement to a disability rating in excess of 
10 percent for low back strain.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to May 1986 
and from January to June 1987.

These matters come to the Board of Veterans' Appeals (Board) 
from a May 1993 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In 
that rating decision the RO denied entitlement to a 
compensable rating for low back strain on the basis that the 
veteran's low back symptoms were due to a herniated disc, for 
which service connection had not been established.  The 
veteran perfected an appeal of that decision.  Subsequent to 
initiation of his appeal, his claims file was transferred to 
the RO in St. Petersburg, Florida, because he now resides in 
that area.

In a March 1995 rating decision the RO denied entitlement to 
service connection for a herniated nucleus pulposus.  
Although the veteran did not separately perfect an appeal of 
that decision, the issue of service connection for the 
herniated disc is a sub-issue of his claim for an increased 
rating for his low back disability.  The Board finds, 
therefore, that the issue of service connection for a 
herniated nucleus pulposus is within its jurisdiction.  See 
Buckley v. West, 12 Vet. App. 76, 81 (1998) (the Board has 
jurisdiction over all issues that are "appropriately 
identified from the radix of the [notice of disagreement]").

The veteran's appeal was previously before the Board in July 
1997 and August 2004, at which times the Board remanded the 
case for additional development.  While the appeal was 
pending at the RO, in a February 2001 rating decision the RO 
increased the rating for low back strain from zero to 10 
percent effective with the date of the claim for an increased 
rating in February 1993.  The veteran has continued to assert 
that a higher rating is warranted, and the Board finds that 
this issue remains in contention.


FINDINGS OF FACT

1.  The RO has given the veteran all required notice and 
fulfilled the duty to assist him in developing his claim.

2.  The preponderance of the probative evidence shows that a 
herniated nucleus pulposus of the lumbar spine is not related 
to an in-service injury or to a service-connected disability.

3.  The evidence shows that low back strain is manifested by 
characteristic pain, without muscle spasm or limitation of 
motion.


CONCLUSIONS OF LAW

1.  A herniated nucleus pulposus of the lumbar spine was not 
incurred in or aggravated by active service, nor is the 
herniated nucleus pulposus proximately due to or the result 
of, nor has it been aggravated by, a service-connected 
disease or injury.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).

2.  The criteria for a disability rating in excess of 
10 percent for low back strain are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (1992); 38 C.F.R. §§ 4.1, 4.40, 4.71a, Diagnostic Code 
5237 (2005).





(continued on next page)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in October 2003 and August 
2004 by informing him of the evidence required to establish 
entitlement to service connection, including secondary 
service connection, and a higher rating.  The RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
Board finds, therefore, that VA has fulfilled its duty to 
inform the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  Quartuccio, 16 Vet. App. at 187.

Although the notices were sent following the May 1993 
decision, the veteran has had more than two years following 
the initial notice to submit additional evidence or identify 
evidence for the RO to obtain.  Following issuance of the 
notices the RO received additional evidence and re-
adjudicated the substantive merits of his claim in March 2004 
and August 2005 supplemental statements of the case.  In re-
adjudicating the claim the RO considered all the evidence of 
record and applied the benefit-of-the-doubt standard of 
proof.  In resolving his appeal the Board will also consider 
all the evidence now of record on a de novo basis, and apply 
the same standard of proof.  The Board finds, therefore, that 
the delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120 (2005), motion for review en 
banc denied (May 27, 2005) (an error in the adjudicative 
process is not prejudicial unless it affects the essential 
fairness of the adjudication).  

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination and/or 
obtain a medical opinion that includes a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).  

The RO has obtained the veteran's service medical records, 
including the records pertaining to his service in the United 
States Army Reserve.  The RO also obtained the private and VA 
treatment records he identified, and a copy of his disability 
claims file from the Social Security Administration (SSA).  
In addition, the RO provided him VA medical examinations in 
August 1995, May 1998, and November 2003.  The veteran 
presented testimony before the RO's Hearings Officer in July 
1995.  He has not indicated the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2005).


Factual Background

The service medical records show that in November 1984 the 
veteran complained of pain in the left buttock after falling 
on a generator.  His complaints were then assessed as a 
possible bruise.  There is no reference to any complaints or 
clinical findings pertaining to the back until January 1986, 
when he reported having had back pain for 72 hours.  
Examination showed minimal spasm in the right paravertebral 
musculature, without lower extremity deficit.  The symptoms 
and findings were diagnosed as low back strain.  In April 
1986 he complained of back pain of one week in duration, and 
denied having incurred any back injury.  Examination revealed 
minimal tenderness without spasm, with normal range of 
motion, and his complaints were again assessed as low back 
strain.  He apparently did not undergo an examination when 
separated from service in May 1986.

The veteran initially claimed entitlement to service 
connection for a back disorder in June 1986.  An X-ray study 
of the lumbosacral spine in July 1986 was interpreted as 
normal, and in a July 1986 rating decision the RO found that 
the back complaints in service were acute and transitory, and 
denied service connection for a low back strain.

The RO subsequently obtained the veteran's VA treatment 
records, which show that on June 9, 1986, approximately two 
weeks after he was separated from service, he reported the 
onset of pain in the lumbosacral spine to have occurred one 
week earlier, after bending over.  He also reported a two to 
three year history of back pain.  An X-ray study at that time 
was interpreted as revealing lumbar scoliosis and decreased 
intervertebral space at L1-L2, L2-L3, and L4-L5.  He again 
complained of low back pain in September 1986, which was 
assessed only as low back pain.

The service medical records pertaining to his Army Reserve 
service show that an examination in November 1986 revealed 
slight scoliosis of the lumbar spine.  In June 1987 he 
reported having had a "slipped disc" approximately one year 
previously, but his complaints in June 1987 were assessed as 
low back pain. 

During a May 1988 VA examination the veteran reported that 
his low back pain dated back to 1983, when lifting a heavy 
trailer.  He stated that at the time the incident occurred he 
felt a sharp pain in his back that lasted for several weeks, 
which had persisted since then.  He reported having had an 
exacerbation in 1986, and the examiner noted the X-ray study 
showing the decreased intervertebral spaces.  The veteran 
denied any weakness or radiation into the legs, and stated 
that the pain had been basically the same over the previous 
several years.  Examination revealed no spinal or paraspinal 
tenderness, but there was mild muscle spasm.  The straight 
leg raising test was negative, there was no spinal deformity, 
motor strength in the lower extremities was 5/5, and reflexes 
were 2+ and symmetric.  There was no sensory deficit, and 
heel and toe walking was normal.  The examiner interpreted an 
X-ray study as showing only slight scoliosis, and diagnosed 
the veteran's complaints as chronic lumbosacral strain.

In a July 1988 rating decision the RO granted service 
connection for low back strain, and assigned a non-
compensable rating.

According to the VA treatment records, the veteran complained 
of back pain from November 1988 to February 1991 that was 
assessed as mechanical low back pain, chronic lumbosacral 
strain, or sacroiliac dysfunction.  When examined in the 
Orthopedic Clinic in February 1989 he reported having had low 
back pain since 1983, which occurred after lifting a 
generator.  He stated that his back problems began about a 
week after the lifting incident, which he described as pain 
with bending over and going down the right leg.  On 
examination the straight leg raising test was negative, 
reflexes and motor strength were normal, and there was full 
range of motion with no sensory deficit.  An X-ray study 
disclosed slight scoliosis, but was otherwise normal.  An X-
ray study of the lumbar spine in September 1989 was again 
normal.  In March 1990 the orthopedist noted that although 
the veteran reported having had low back pain since 1983, all 
examinations had been normal.

Private treatment records indicate that the veteran underwent 
electromyography (EMG) and a nerve conduction study (NCS) of 
the lower extremities in December 1990, which was normal.

The RO provided the veteran a VA examination in October 1991, 
at which time he again reported that his back pain began in 
1984 after lifting.  He also reported that the pain sometimes 
radiated into both legs.  Examination revealed no postural 
abnormalities, deformity, or abnormal musculature.  The range 
of motion was full in all directions, with a negative 
straight leg raising test and no evidence of neurologic 
involvement.  The examination resulted in a diagnosis of 
musculoskeletal strain causing low back syndrome.

Service medical records pertaining to the veteran's Reserve 
service show that during a January 1993 periodic examination 
he reported having had pain in the low back since 1984.  
Examination in January 1993 revealed a positive straight leg 
raising test on the left at 45 degrees and on the right at 
80 degrees.  He also had a history of an L4-L5 disc 
abnormality.  The examination resulted in a diagnosis of 
lumbar disc disease at L4-L5.

The veteran claimed entitlement to an increased rating for 
his low back disability in February 1993.  Evidence developed 
in conjunction with that claim includes the report of a 
January 1993 private myelogram and computerized tomography 
(CT) scan of the lumbosacral spine, which revealed a small, 
central disc herniation at L5-S1.  VA clinical records 
document the treatment of low back pain since November 1992, 
with radiculopathy shown in February 1993.  In December 1993 
the veteran underwent an L5-S1 discectomy, and then reported 
that he initially injured his back in 1984 when lifting a 
heavy object.  He also underwent a laminectomy with interbody 
fusion at L5-S1 in March 2000.

In the May 1993 rating decision here on appeal, the RO denied 
entitlement to a compensable rating for the service-connected 
low back strain because the medical evidence showed that the 
veteran's current low back complaints were due to disc 
disease with radiculopathy, not the low back strain.  In his 
December 1993 substantive appeal the veteran asserted that he 
started having the symptoms of disc disease while in service, 
although the proper cause for his back pain was not then 
identified.  This statement was interpreted as a claim for 
service connection for the lumbar disc disease.

During a July 1995 hearing the veteran testified that in 
March 1984 he had to help lift a generator that had fallen 
onto another servicemember, and that he had immediate pain in 
his back with that effort.  He stated that he reported to 
medics the next day, that he sought medical treatment many 
times thereafter, and that his back pain persisted after he 
was separated from service.  He also stated that he was told 
in June 1986 that he had a slipped disc.  He denied having 
incurred any back injuries after his separation from service.

The RO provided the veteran a VA examination in August 1995 
and obtained an opinion regarding any etiology between the 
in-service back injury and the lumbar disc disease.  During 
that examination the veteran again reported having incurred a 
back injury in 1984, when he had to help lift a trailer-
mounted generator.  He stated that the pain began later the 
same day, and that he sought medical treatment the next day.  
He denied having had any radicular symptoms at that time, and 
stated that no diagnostic studies were done.  He reported 
having had intermittent episodes of back pain since then, 
which were initially widely dispersed with six months between 
the first and second.  He stated that he had 15-20 
intermittent episodes of back pain between the initial injury 
and his separation from service, and that he was seen by 
medical care providers 10-15 times.  He stated that the 
initial episode of radicular pain occurred in 1986, within 
one week of his separation from service.  X-rays were then 
obtained, and he reported having been told that he had a 
"slipped disc."  That episode of back pain resolved after 
approximately six weeks, but he continued to have 
increasingly severe and lengthy episodes of back pain over 
the next seven years.

The examiner reviewed the service medical records, and found 
no evidence of a back injury in 1984, or prior to January 
1986.  Examination in January 1986 had shown minimal 
paraspinal muscle spasm, but no lower extremity deficit.  The 
examiner noted that the veteran was again seen in April 1986 
for musculoskeletal back pain; that the examination in May 
1988 resulted in a diagnosis of lumbosacral strain; that an 
EMG/NCS in December 1990 was normal; and that disc disease 
was not documented until January 1993.  The examiner noted 
that although the veteran reported having had back pain since 
an injury in 1984, the medical records did not support that 
version of events.  The examiner provided the opinion, based 
on review of the medical records, that a herniated 
intervertebral disc was not present prior to the veteran's 
separation from service.

The veteran underwent an additional VA medical examination in 
May 1998, during which he again reported that his back pain 
began following an injury in 1984.  The examiner noted that 
the veteran had undergone disc surgery in 1993, and provided 
the following opinions: 1) the veteran had a history of low 
back strain while in service, but that the disc disease was 
not related to the low back strain due to the multiple normal 
examinations prior to 1993 and the absence of leg pain; 2) 
the low back strain did not aggravated the herniated disc, 
although chronic low back pain could cause difficulty with 
rehabilitation and general function that would be exacerbated 
by radiculopathy; 3) the veteran's current symptomatology had 
a component of chronic low back strain, as well as a 
component of deconditioning, and that the disc degeneration 
contributed to the low back pain.

Based on the results of the May 1998 examination, the RO 
determined in a February 2001 rating decision that the 
component of the low back pain that was due to the chronic 
low back strain warranted a 10 percent rating, effective in 
February 1993.

A September 2002 VA treatment record indicates that the 
veteran's medical history was significant for back pain 
caused by lifting a generator in 1983 or 1984.

The RO provided the veteran an additional VA examination in 
November 2003 in order to obtain an opinion regarding any 
nexus between the service-connected low back strain and the 
lumbar disc disease.  The examiner noted the December 1993 
discectomy, the March 2000 laminectomy, and the insertion of 
a spinal stimulator and intermittent epidural injections for 
chronic low back pain with bilateral lower extremity 
radiculopathy.  The veteran had last worked in June 2001, and 
had to retire due to his back disability.  He had 
incapacitating low back pain two to three times a week that 
required bed rest for a day, and was unable to obtain pain 
relief in spite of multiple medications and the spinal 
stimulator.  

The physical examination and review of the medical records 
resulted in diagnoses of 1) status post lumbar laminectomy 
with L5-S1 fusion and residual bilateral lower extremity 
polyradiculopathy, rated as severe; 2) severe mechanical low 
back pain, secondary to the first diagnosis; and 3) a history 
of lumbosacral strain while in service.  The examiner 
reviewed the service medical records and noted the absence of 
any form of sciatica or radicular symptoms in service, and 
found that the primary diagnosis in service was a simple 
lumbosacral strain.  The examiner was unable to state what 
amount of current disability was attributable to the low back 
strain, without resort to speculation.  The examiner did 
find, however, that the predominant disability was due to the 
disc disease and failed back surgery, and that the symptoms 
of that disability were so severe that they overshadowed any 
lumbosacral strain.  He found that the veteran had a severe 
orthopedic back disability that was permanent and total in 
nature and prevented gainful employment, but that he could 
not relate the current disc disease to the in-service 
lumbosacral strain without speculation.  He noted that the 
first back surgery did not occur until six years after the 
veteran's separation from service, and that causation could 
not be established based on the service medical records and 
the length of time between the lumbosacral strain and the 
disc disease.
Service Connection for Herniated Nucleus Pulposus
Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).  

In order to establish service connection based on service 
incurrence, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  The Court 
defined "disability" in this context as impairment of 
earning capacity, including any additional impairment of 
earning capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448-49 
(1995).  

In order to establish service connection based on secondary 
service connection, there must be (1) medical evidence of a 
current diagnosis of the claimed disability; (2) evidence of 
a service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2005).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.
Analysis

The evidence shows that the veteran has lumbar disc disease 
with radiculopathy.  The evidence also shows that he 
complained of back pain while in service, which was assessed 
as low back strain and for which service connection has been 
established.  His claim is, therefore, supported by a current 
medical diagnosis of disability, evidence of an in-service 
injury, and evidence of a service-connected disability.  For 
the reasons explained below, however, the Board finds that 
the lumbar disc disease is not related to the symptoms 
documented during service, or to the service-connected low 
back strain.  Hickson, 12 Vet. App. at 253; Wallin, 11 Vet. 
App. at 512.

The veteran has stated that his back problems began following 
a lifting injury in 1983 or 1984; that he continued to have 
15-20 episodes of back pain prior to his separation from 
service; and that he sought medical treatment 10-15 times.  
He also stated that the pain that he experienced in service 
is the same pain that he now has with the lumbar disc 
disease.  The service medical records show that although he 
fell on a generator and bruised a buttock in 1984, there is 
no complaint or clinical finding regarding the low back until 
January 1986.  There are only two records of him seeking 
medical treatment for back pain, once in January 1986 and 
again in April 1986.  As noted by the examiner in November 
2003, those records do not reflect any complaints or clinical 
findings indicative of disc disease or radiculopathy, nor do 
the records indicate that he incurred a back injury.  For 
these reasons the Board finds that the veteran's assertions 
regarding the onset, nature, and duration of his back 
symptoms during service are not credible.  See Madden v. 
Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the weight, credibility, and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).  For that reason 
any reference to his current back disability being due to a 
lifting injury while in service is not probative.  See Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) (a medical opinion that 
is based on the veteran's recitation of medical and service 
history, and not his documented history, is not probative of 
etiology).

The veteran contends that his current lumbosacral disc 
disease is related to the back symptoms that he had in 
service.  As a lay person, however, he is not competent to 
provide evidence of the etiology of a medical disorder, or to 
relate a disorder to a given cause.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  His statements are not probative, 
therefore, of a nexus between the lumbar disc disease and the 
symptoms documented during service, or the service-connected 
low back strain.

The only medical evidence of record regarding a nexus between 
lumbar disc disease and the in-service symptoms, or the 
service-connected low back strain, indicates that a nexus 
does not exist.  The examiner in August 1995 provided the 
opinion, based on review of the medical records, that a 
herniated intervertebral disc was not present prior to the 
veteran's separation from service.  The examiner in May 1998 
provided the opinion that the disc disease was not related to 
the service-connected low back strain due to the multiple 
normal examinations prior to 1993 and the absence of leg pain 
while in service.  The examiner in November 2003 could not 
relate the current disc disease to the low back strain 
without speculation, and found that causation could not be 
established based on the service medical records and the 
length of time between the occurrence of the low back strain 
and the development of disc disease.  In this regard the 
Board notes that although an X-ray study in June 1986 was 
interpreted as revealing decreased intervertebral spaces at 
L1-L2, L2-L3, and L4-L5, subsequent X-rays and physical 
examinations failed to reveal any evidence of disc disease 
prior to January 1993 and the medical evidence does not 
indicate that the decreased intervertebral spaces represented 
disc disease.

The Board notes that the veteran has also reported having 
injured his back while on active duty from January to June 
1987.  The records pertaining to that period of service show 
that he was treated for back pain, but do not document any 
back injury.  His complaints were then assessed only as low 
back pain, with no finding of disc disease.

In addition, the evidence does not show that the service-
connected low back strain is aggravating the nonservice-
connected lumbar disc disease.  The examiner in May 1998 
provided the opinion that the low back strain did not 
aggravate the herniated disc, although the low back strain 
could be exacerbated by the symptoms of disc disease.  The 
examiner in November 2003 found that the predominant 
disability was due to the disc disease and failed back 
surgery, and that the symptoms of that disability were so 
severe that they overshadowed any lumbosacral strain.  The 
Board finds, therefore, that the medical evidence shows that 
the lumbar disc disease is not aggravated by the service-
connected low back strain.

Because the medical opinions show no relationship between the 
low back strain treated in service, and for which service 
connection has been established, and the lumbar disc disease, 
the Board finds that the criteria for a grant of service 
connection based on service incurrence or on a secondary 
basis are not met.  For that reason the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a herniated nucleus pulposus of the lumbar 
spine.
Increased Rating for Low Back Strain
Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  The use of manifestations not resulting from 
the service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  38 C.F.R. 
§ 4.14 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2005).

The Board notes that the rating criteria for disabilities of 
the spine were revised in August 2003, effective September 
26, 2003.  See Schedule for Rating Disabilities, The Spine, 
68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. 
Part 4 (2005)).  VA's General Counsel has held that where a 
law or regulation changes during the pendency of an appeal, 
the Board should first determine which version of the law or 
regulation is more favorable to the veteran.  If application 
of the revised regulation results in a higher rating, the 
effective date for the higher disability rating can be no 
earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation.  
VAOPGCPREC 3-00.

In assigning the 10 percent rating in February 2001, the RO 
applied the version of the rating criteria that was 
previously in effect.  In the March 2004 and August 2005 
supplemental statements of the case the RO considered the 
revised rating criteria in continuing the 10 percent rating.  
The Board finds, therefore, that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to him.  See Bernard v Brown, 4 Vet. App. 
384 (1993).  

According to the original rating criteria, Diagnostic Code 
5295 provided a 20 percent evaluation if the symptoms were 
muscle spasm on extreme forward bending, loss of lateral 
spine motion unilateral, in standing position.  A 10 percent 
evaluation applied if the symptoms consisted of 
characteristic pain on motion.  38 C.F.R. § 4.71a (1992).

The General Rating Formula for Diseases and Injuries of the 
Spine is used to evaluate Diagnostic Code 5237 for 
lumbosacral strain.  With or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 20 percent rating applies if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if the disability is manifested by muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  For forward flexion of the 
thoracolumbar spine of greater than 60 degrees but not 
greater than 85 degrees; or, a combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, a 10 percent rating applies.  
38 C.F.R. § 4.71a (2005).
Analysis

Service connection for low back strain has been established, 
based on the symptoms and diagnosis documented during 
service.  The VA examiner in May 1998 provided the opinion 
that the veteran's then-current symptomatology had a 
component of chronic low back strain, based on which the RO 
assigned a 10 percent rating in February 2001 using the 
criteria for Diagnostic Code 5295.

Pursuant to Diagnostic Code 5295, a 20 percent rating is 
applicable if the low back strain is manifested by muscle 
spasm on extreme forward bending, loss of lateral spine 
motion unilateral, in standing position.  The VA treatment 
records show that examination revealed paraspinal muscle 
spasm in December 1992 and January 1993, which was 
contemporaneous to the diagnosis of lumbar disc disease in 
January 1993.  There is no evidence of muscle spasm or loss 
of lateral spine motion from February 1992 to December 1992, 
the time period relevant to the February 1993 claim for an 
increased rating.  The examination in August 1995 also 
revealed muscle spasm, but that was subsequent to the 
diagnosis of lumbar disc disease.  

Examination in November 2003 revealed severe spasticity from 
L3-S1, but the examiner found that any residual disability 
from the service-connected low back strain has been 
overshadowed by the severe disability due to the lumbar disc 
disease with radiculopathy.  In his clinical impression 
regarding the nature of the veteran's low back disability, 
the examiner listed only a history of lumbosacral strain in 
service, not a current diagnosis of low back strain.  Any 
disability due to the lumbar disc disease, for which service 
connection has been denied, cannot be considered in 
determining the appropriate rating for the service-connected 
low back strain.  38 C.F.R. § 4.14 (2005).  Because any 
current muscle spasm on extreme forward bending or loss of 
lateral spine motion is due to the nonservice-connected 
lumbar disc disease, not the service-connected low back 
strain, the Board finds that the criteria for a higher rating 
based on the original rating criteria are not met.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Diagnostic Code 
5295, under which the low back strain is evaluated, is not 
based on limitation of motion and includes pain as a rating 
criteria.  Furthermore, according to the evidence the 
veteran's severe functional limitations in the low back are 
due to the nonservice-connected lumbar disc disease, not the 
service-connected low back strain.  Consideration of the 
functional limitations does not, therefore, result in a 
higher rating.

In accordance with the revised rating criteria, a 20 percent 
rating applies if forward flexion of the thoracolumbar spine 
is greater than 30 degrees but not greater than 60 degrees; 
or, if the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or if the disability 
is manifested by muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
Examination in November 2003 revealed that forward flexion of 
the thoracolumbar spine is limited to 20 degrees, with 
combined range of motion of 40 degrees, and the presence of 
severe spasticity from L3-S1 and an abnormal gait.  Those 
symptoms are, however, due to lumbar disc disease, in that 
the examiner found only a history of low back strain and 
stated that any residuals of the low back strain have been 
overshadowed by the severe lumbar disc disease.  Because the 
symptoms are due to a disability for which service connection 
has been denied, those symptoms cannot be considered in 
determining the appropriate rating.  38 C.F.R. § 4.14 (2005).  
The Board finds, therefore, that the criteria for a higher 
rating based on the revised rating criteria are not met.

In summary, the evidence shows that the veteran has a severe 
low back disability, for which service connection has been 
denied.  Any residual symptoms of the service-connected low 
back strain have been overshadowed by the nonservice-
connected severe lumbar disc disease.  The Board finds, 
therefore, that the criteria for a higher disability rating 
have not been met, and that the preponderance of the evidence 
is against the claim of entitlement to a disability rating in 
excess of 10 percent for low back strain.


ORDER

The claim of entitlement to service connection for a 
herniated nucleus pulposus of the lumbar spine is denied.

The claim of entitlement to a disability rating in excess of 
10 percent for low back strain is denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


